 

Exhibit 10.2

 

Employment Agreement

 

The following employment agreement has been entered into by and between Autoliv
AB, hereinafter referred to as the "Company", and Christian Hanke, hereinafter
referred to as the "Employee".

 

 

1.

General Provisions

Employment

The Employee shall be employed for an undetermined period of time by Autoliv AB
as Vice President Corporate Control commencing on January 14, 2017. The parties
may agree on an earlier start date.

 

The position is full-time and governed by the Swedish Employment Protection Act.

 

The Employee's place of work is Stockholm where all duties will be carried out,
except for ordinary business trips.

 

In the event of a transfer to any other assignment within the Company or
significant change of position, the employment conditions will be reviewed.

 

Duties and Area of Responsibility

The Employee undertakes to carry out such duties as the Company from time to
time may impose on the Employee and as are naturally related to the Employee’s
position.

 

General Obligations

The employment relationship shall be based on mutual loyalty and the promotion
of the interests of the Company and, the Employee shall, during the term of
employment and thereafter hold in complete confidence information concerning the
Company’s products, business relationships, and other matters, which are not
intended for any third party.

 

The employee shall perform his duties acknowledging the Company’s Code of
Conduct.

 

Prohibition of misuse of insider information

The employee has received the Company’s insider dealing rules and has acquainted
himself with them, and he undertakes to follow these rules.

 

Intellectual property rights

All intellectual property rights (including future rights, the right to assign
and the right to modify) to the results of the Employee’s work shall be assigned
by this contract to the Company within the limits of applicable law without
separate compensation, unless agreed in writing.

 

Initials of the parties

--------------------------------------------------------------------------------

 

 

2.

Side-line Occupation

 

Competing Activities

The Employee may not, during the term of employment, be employed by, or have an
assignment for, or in any other way, directly or indirectly, conduct any
business within the field of activities of the Company or in any other manner be
active within an area relating to such field.

 

Other Activities

The Employee may not, without the written consent of his direct manager accept
any other position or assignment for which he receives compensation.

 

 

3.

Compensation and Benefits

 

Base Salary

The Employee shall receive a fixed annual salary of SEK 1.500.000 in 2017 year’s
salary level.

 

Compensation for travelling time and overtime shall be included in the fixed
salary.

A review of the fixed salary shall be made annually, the first time in January
2018.

 

Bonus

Bonus is paid according to each time applicable rules and principles within the
company for employees at equivalent level. Until otherwise changed the target
bonus shall be 25% with a cap of 50% of the employees’ base salary.

 

The employee will be entitled to participate in the above mentioned bonus
program for the full year 2016 (not pro-rated for the time worked), to
compensate for any potential loss with the previous company (If a bonus is paid
by the previous company for the year 2016, it will be deducted from the bonus
payment from Autoliv for the year 2016, given the employee has started his
employment with Autoliv earlier than December 1, 2016.)

 

Equity Incentive program

The employee will be eligible to participate in Autoliv’s Stock Incentive Plan
2017, provided that the plan has been approved by the Board of Directors.

 

Health care

 

The company will provide the employee with a yearly health examination according
to the company’s policy for health care applicable from time to time.

 

 

4.

Other Employment Terms

Holiday

The Employee shall be entitled to 30 days holiday per calendar year.

 

Initials of the parties

--------------------------------------------------------------------------------

 

Pension

The employee is covered by an occupational pension plan (Industrins
Tilläggspension, ITP2) according to applicable collective agreement.

 

 

5.

Termination

Notice of termination

The period of notice of termination is six (6) months when given by the Employee
and six (6) when given by the Company.

 

Conditions during the notice period

 

During the notice period or any part thereof, the Company shall be entitled,
with immediate effect, to release the Employee from his duties concerning
Company affairs. If the Employee is released from his duties during the notice
period the Employee is entitled, by written consent by his direct manager to
take up employment with another Employer or start his own business.

 

 

6.

Miscellaneous

In relation to those aspects which are not governed by this contract, the terms
and conditions for the Employee's employment correspond to the terms and
conditions set forth in the collective agreements and regulations applicable to
the Company.

 

The contents of this employment agreement, or any part thereof, may not be
disclosed to any third party unless otherwise required by law or where the
parties agree thereto.

 

All material, including copies, in possession of the Employee as a consequence
of his employment with the Company shall be returned to the Company upon
termination of the employment, or when the Employee resigns from his position
during the period of notice of termination.

 

Benefits pursuant to this employment agreement may be deemed to be taxable
benefits pursuant to tax legislation applicable from time to time.  The Company
shall not pay compensation in respect of any amendment to the tax legislation.

 

This employment agreement has been executed in two originals, identical
counterparts of whom each party has received one.

 

Stockholm, July 14, 2016

 

Stockholm, July 14, 2016

 

Autoliv AB

 

 

 

 

Mats Backman

 

Christian Hanke

CFO, Group VP Finance

 

 

 

Initials of the parties